t c memo united_states tax_court michael graham petitioner v commissioner of internal revenue respondent docket no filed date andrew g shebay iii and robert b higgs for petitioner shelly t van doran and ronald b weinstock for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in and a penalty relating to petitioner’s federal excise_taxes as follows -- - deficiencies penalty year sec_4941 a sec_4941 b sec_6684 s big_number -- -- big_number -- -- big_number -- -- big_number -- -- big_number -- -- big_number -- -- big_number dollar_figure dollar_figure the issue for determination is whether petitioner was a substantial_contributor who engaged in prohibited acts of self- dealing with the irene cafcalas hofheinz foundation foundation during the years in issue findings_of_fact petitioner resided in houston texas when he filed his petition on date bluff creek corporation bluff creek was incorporated pursuant to texas law petitioner’s wife rosalind graham was the sole beneficial_owner of bluff creek’s stock until date when she became the sole shareholder on date bluff creek purchased a house the residence for dollar_figure petitioner and his wife lived in the residence from that date through beginning in mid-1992 petitioner developed a business relationship with fred hofheinz mr hofheinz was a businessman and attorney in houston mr hofheinz was also the trustee of all section references are to the internal_revenue_code in effect for the years in issue - the foundation which was created in out of the trust created by his mother’s will as of the end of the foundation had received contributions and bequests of dollar_figure mr hofheinz participated in several of petitioner’s business deals beginning in mid-1992 mr hofheinz also made several unsecured personal loans to petitioner totaling more than dollar_figure million ie ranging from dollar_figure to dollar_figure on date petitioner was indicted for federal_income_tax evasion after the indictment petitioner needed dollar_figure to pay his attorney he sought but mr hofheinz was unwilling to extend another unsecured personal loan to petitioner petitioner and mr hofheinz however entered an oral purchase agreement agreement for the foundation to purchase the residence at mr hofheinz’s direction the foundation purchased the residence which had a fair_market_value of dollar_figure the agreement provided that in exchange for the residence petitioner would receive dollar_figure to pay his criminal attorney and other debts could later ask for and receive an additional dollar_figure and could continue to live in the residence rent-free for years petitioner was responsible for payment of taxes and insurance on the residence but he failed to pay the property taxes mr hofheinz believed that purchasing the residence was a good deal for the foundation and that the purchase_price was far q4e- enough below its dollar_figure tax_assessment value that it would allow the foundation a substantial profit in petitioner entered into a plea bargain relating to the federal_income_tax evasion indictment the plea bargain required him to pay fines and back taxes of dollar_figure pursuant to the purchase agreement on date mr hofheinz transferred to petitioner an additional dollar_figure of foundation funds petitioner and mr hofheinz’s relationship deteriorated in in after mr hofheinz began proceedings to evict them from the residence mrs graham filed a bankruptcy petition in the bankruptcy proceeding mrs graham contended that the sale was invalid because petitioner had no interest in the residence owned by bluff creek and therefore could not sell it although a backdated document ie signed by mr hofheinz and petitioner sometime after date stated that the dollar_figure payment was for the grahams’ furniture the furniture remained in their possession during mrs graham’s bankruptcy proceeding the foundation did not file a claim relating to the furniture and mr hofheinz testified that the additional dollar_figure was consideration provided to the grahams in exchange for the residence the bankruptcy court concluded that the transaction was a sale of the residence to the foundation but did not determine what constituted the consideration exchanged for - - the residence mrs graham appealed the ruling on date in an unpublished opinion the court_of_appeals for the fifth circuit affirmed the bankruptcy court’s decision respondent determined that petitioner sold the property at a bargain price resulting in a contribution to the foundation sufficient to make petitioner a substantial_contributor consequently respondent determined deficiencies pursuant to sec_4941 and a sec_6684 penalty as set forth earlier opinion sec_4941 imposes an excise_tax on acts of self- dealing between a private_foundation and a disqualified_person sec_4941 imposes a second-tier tax on an act of self- dealing that is not corrected within the taxable_period self- dealing transactions include sale and leases of property and loans between a disqualified_person and a private_foundation as well as transfers of a foundation’s assets to a disqualified_person sec_4941 disqualified persons include substantial contributors to a foundation as defined in sec_507 sec_4946 a a substantial_contributor is a person who in the aggregate contributed more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year of the foundation in which the contribution -- - 1s received by the foundation from such person sec_507 d a 74_tc_498 contributions are valued at their fair_market_value when received by the foundation sec_507 b sec_1_507-6 income_tax regs respondent contends that the sale was completed on date for dollar_figure the difference between the fair_market_value of the residence and the consideration petitioner received for such residence was a contribution to the foundation and as a result petitioner is a substantial_contributor to the foundation liable for first- and second-tier excise_taxes pursuant to sec_4941 petitioner contends that he lacked donative_intent and thus was not a substantial_contributor petitioner further contends that the consideration for the sale included the initial dollar_figure the subsequent payment of dollar_figure and years of rent-free occupation of the residence we agree with the bankruptcy court and respondent that the sale was completed on date when the residence was transferred to the foundation we however agree with petitioner that the consideration for the sale included the initial payment made on date the subsequent payment made on date and the 3-year period of rent-free occupation of the residence - on date petitioner sold the residence to the foundation the foundation gave petitioner dollar_figure and petitioner and his wife continued to live in the residence rent-- free for years on date the foundation transferred an additional dollar_figure to petitioner respondent’s expert testified that on date the present_value of years of rent was dollar_figure and the present_value of the additional dollar_figure payment was dollar_figure thus according to the uncontradicted testimony of respondent’s expert on date the fair_market_value of the residence was dollar_figure and the present_value of the dollar_figure payment the dollar_figure payment and the rent-free occupation of the residence was dollar_figure petitioner may be a substantial_contributor only if the transfer to the foundation exceeds dollar_figure which i sec_2 percent of the total contributions received by the foundation at or before the end of ie dollar_figure sec_507 a petitioner’s net transfer of dollar_figure ie the difference between the dollar_figure fair_market_value of the residence and the dollar_figure consideration received from the foundation was insufficient to make him a substantial_contributor to the foundation at trial respondent conceded that petitioner would not be a substantial_contributor if the court found that the the present_value was adjusted to take into account the value of the tenants’ payment of property taxes and insurance --- - consideration exchanged for the residence included the dollar_figure and dollar_figure payments and years of rent-free occupancy of the residence thus we need not determine whether petitioner’s transfer of the residence to the foundation was a contribution or whether petitioner had donative_intent relating to such transaction accordingly petitioner is not liable for any excise_tax pursuant to sec_4941 or b sec_6684 imposes a penalty on a person who becomes liable for a chapter excise_tax e such as those imposed by sec_4941 where the act or omission was not due to reasonable_cause and the person had been previously liable the penalty is also imposed when the act or omission was both willful and flagrant because petitioner is not liable for tax pursuant to chapter petitioner is not liable for this penalty contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered for petitioner
